DETAILED ACTION
Terminal Disclaimer
The terminal disclaimer filed on 11/23/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the full statutory term of patent number US 10,134,658 has been reviewed and is accepted.  The terminal disclaimer has been recorded. Therefore, the previous double patenting rejections of claims 1-6, 9 and 16-26 have been withdrawn.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Jason Perilla on 01/13/2021.
The application has been amended as follows: 
21. (Currently Amended) A power transistor comprising: a first plurality of transistors comprising a first linear array of source contacts formed above a substrate; 
a second plurality of transistors comprising a second linear array of source contacts formed above the substrate; 
an interconnect that extends to an interconnect node between the first linear array of source contacts and the second linear array of source contacts; and 
a plurality of vias that electrically couple the first linear array of source contacts and the second linear array of source contacts to a ground plane below the substrate, wherein: 

the first plurality of transistors and the second plurality of transistors share common drain contacts that extend along a width of the first linear array of source contacts, between the first linear array source contacts and the second linear array of source contacts, and along a width of the second linear array of source contacts, such that a width of a common drain contact among the common drain contacts is larger than a combined width of the first linear array of source contacts and the second linear array of source contacts.
Allowable Subject Matter
Claims 1-6, 9, 16-23 and 26-29 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
 Regarding claim 1, none of the prior art teaches, suggests, alone or in combination, the combination of limitations recited in claim 1 including a common drain contact among the common drain contacts extends along a width of the first linear array of source contacts, between the first linear array of source contacts and the second linear array of source contacts, and along a width of the second linear array of source contacts, such that a width of the common drain contact is larger than a combined width of the first linear array of source contacts and the second linear array of source contacts and where the second linear array of source contacts is separated from the first linear array of source contacts.
Regarding claim 16, none of the prior art teaches, suggests, alone or in combination, the combination of limitations recited in claim 16 including common drain contacts that extend along a width of the first linear array of source contacts, between the first linear array of source contacts and the second linear array of source contacts, along a width of the second linear array of source contacts, between the second linear array of source contacts and the third linear array of source contacts, and along a width of the third linear array of source contacts, where the gate interconnect extends to a gate interconnect node between the first linear array of source contacts and the second linear array of source contacts.
Regarding claim 21, none of the prior art teaches, suggests, alone or in combination, the combination of limitations recited in claim 21 including the first plurality of transistors and the second plurality of transistors share common drain contacts that extend along a width of the first linear array of source contacts, between the first linear array of source contacts and the second linear array of source contacts, and along a width of the second linear array of source contacts, such that a width of the common drain contact among the common drain contacts is larger than a combined width of the first linear array of source contacts and the second linear array of source contacts and where the first linear array of source contact is separated from the second linear array of source contacts.
Cited Prior Art
Inoue et al. (US 6346728) teaches a plural transistor device having a plurality of linear arrays of a plurality of contacts which comprise a plurality of source, drain and gate contacts. 
However, the Examiner notes that while the drain (Item 12a) is shared among the first and second linear array, Item 12a constitutes a pad, while the plurality of drain finger contacts (Items 12) are not common to both the first and second linear arrays.
Takagi (US 2009/0108357) teaches where a drain electrode extends between multiple arrays of transistors.
However, Takagi does not teach where the drain electrode is wider than a width of a linear array of source contacts.
Wang (US 2008/0157222) teaches a power transistor where linear arrays of gate (Items G31a and G37b), drain (Items D31 and D38) and source contacts (Items S31) have separate gate and drain contacts but have a plurality common source contacts (Item S31).
Wang does not teach where the first, second and third plurality of contacts share a plurality of drain contacts nor where a first side comprises at least two contacts.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC K ASHBAHIAN whose telephone number is (571)270-5187.  The examiner can normally be reached on 8-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC K ASHBAHIAN/Examiner, Art Unit 2891